Citation Nr: 0024139	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  99-06 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a brain tumor.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel







INTRODUCTION

The veteran served on active duty from January 1990 to 
December 1994.  

This matter came to the Board of Veterans' Appeals (Board) 
from a December 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, which 
in pertinent part, denied the claim of service connection for 
a brain tumor.  A notice of disagreement was submitted in 
January 1999.  A statement of the case was issued in February 
1999.  The veteran's substantive appeal was received in March 
1999. 


FINDING OF FACT

There is competent (medical) evidence tending to show that 
the veteran's brain tumor began between 1988 and 1995; and 
there is evidence of a history of headaches and head injury 
during service.   


CONCLUSION OF LAW

The claim of entitlement to service connection for a brain 
tumor is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim of service 
connection for a brain tumor is well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).  That is, the claim presented is 
plausible.  Therefore, VA has a duty to assist the veteran in 
the development of facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1999).  From a 
careful review of the evidence in this case, the Board has 
determined that there is additional development that must be 
completed by the RO in order to fulfill this statutory duty 
prior to appellate review of the veteran's claim, which will 
be addressed in the REMAND portion of this decision. 

Under applicable criteria, service connection will be granted 
for a disability resulting from personal injury suffered or 
disease incurred or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(1999).  Service connection may also be granted for a disease 
first diagnosed after service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (1999). 

Here, there is evidence of record that shows that the veteran 
was treated for headaches during service and that the service 
medical records contain references to a head injury.  The 
continued complaints of headaches are noted in a September 
1996 VA examination report.  Private records dated in 1998 
also reflect the complaints of headaches, as well as the 
discovery of a brain tumor.  In an October 1998 letter, Dr. 
Charles J. Hodge reported that the veteran underwent cranial 
surgery for a low grade glioma in the left temporal lobe.  
Dr. Hodge opined that the veteran probably had the tumor 
somewhere between three and ten years, and that it had been 
slow growing and the appearance of the symptoms had been 
delayed.  He noted that this was characteristic of these type 
of tumors.  Dr. Hodge's opinion places the probable onset of 
the tumor within a specific span of time, 1988-1995, during 
most of which the veteran was on active duty.  Therefore, the 
evidence of record is sufficient with regard to the well-
groundedness of this claim. 


ORDER

The claim of entitlement to service connection for a brain 
tumor is well grounded.  To this extent only, the appeal is 
granted.





REMAND

Since the Board has found this claim to be well grounded, VA 
has a duty to assist, which generally includes conducting a 
thorough and contemporaneous medical examination.  Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  However, in this 
case, the veteran's present disability is not disputed.  
Rather, there remains a question as to the probability that 
the tumor began in service.  A medical opinion is necessary 
with regard to whether it is at least as likely as not that 
the tumor began during service; whether it is at least as 
likely as not that the headaches in service were 
manifestations of the tumor; and whether it is at least as 
likely as not that a trauma in service caused the tumor. 

In view of the foregoing, and in order to fully and fairly 
evaluate the veteran's claim, the case is REMANDED to the RO 
for the following development:

1.  An appropriate VA physician should 
review the records, including the 
statement from Dr. Hodge, and formulate 
an opinion regarding the following 
matters: whether it is at least likely as 
not that the tumor began during service; 
whether it is at least as likely as not 
that the headaches in service were 
manifestations of the tumor; and whether 
it is at least as likely as not that a 
trauma in service caused the tumor.  The 
opinion should explicitly reflect review 
by the physician of all pertinent 
information in the claims folder, and 
should include a complete rationale for 
all opinions expressed.  The claims 
folder and a copy of this REMAND must be 
made available to the physician for 
review.

2.  The RO should adjudicate the claim 
of entitlement to service connection for 
a brain tumor under all applicable 
statutes and regulations.  If the action 
taken remains adverse to the veteran, a 
Supplemental Statement of the Case 
should be issued, which includes a 
summary of additional evidence 
submitted, any additional applicable 
laws and regulations, and the reasons 
for the decision.  The veteran and his 
representative should be afforded the 
applicable time to respond.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

 



